     8:19-cv-00477-RFR-MDN Doc # 45 Filed: 07/29/20 Page 1 of 2 - Page ID # 110




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    JEANNE MARIE CUNNINGHAM,
    Administrator for the Estate of Timothy A.
    Cunningham, deceased; and JEANNE                                                    8:19CV477
    MARIE CUNNINGHAM, individually;

                             Plaintiffs,
                                                                                 AMENDED
          vs.                                                             CASE PROGRESSION ORDER

    NEBRASKA METHODIST HEALTH
    SYSTEM, INC., THE NEBRASKA
    METHODIST HOSPITAL, PHYSICIANS
    CLINIC, INC., JOHN DOES 1-10, agents,
    servants and employees of Nebraska
    Methodist Health System, Inc. and/or The
    Nebraska Methodist Hospital, whose real
    names are unknown; JANE DOES 1-10,
    agents, servants and employees of Nebraska
    Methodist Health System, Inc. and/or The
    Nebraska Methodist Hospital, whose real
    names are unknown; and JOHN M. PARK,
    M.D.;

                             Defendants.

        This matter is before the Court on the Defendant’s Unopposed Motion to amend the Case
Progression Order as to Defendants’ Expert Disclosure Deadline (Filing No. 44). After review of
the parties’ motion, the Court finds good cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that Defendant’s Unopposed Motion to amend the Case Progression
Order as to Defendants’ Expert Disclosure Deadline (Filing No. 44) is granted and the case
progression order is amended as follows:

                1)   The status conference scheduled for August 17, 2020 is cancelled.

                2)   The deadlines to identify expert witnesses and to complete expert disclosures1 for
                     all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                     26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   July 31, 2020
                            For the defendants:                   October 15, 2020




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:19-cv-00477-RFR-MDN Doc # 45 Filed: 07/29/20 Page 2 of 2 - Page ID # 111




      3)    The trial and pretrial conference will not be set at this time. A planning conference
            to discuss case progression, dispositive motions, the parties’ interest in
            settlement, and the trial and pretrial conference settings will be held with the
            undersigned magistrate judge on November 6, 2020, at 9:00 a.m. by telephone.
            Counsel shall use the conferencing instructions assigned to this case to participate
            in the conference.

      4)    The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
            the Federal Rules of Civil Procedure is November 30, 2020. Motions to compel
            written discovery under Rules 33, 34, 36 and 45 must be filed by December 14,
            2020.

            Note: A motion to compel, to quash, or for a disputed protective order shall not
            be filed without first contacting the chambers of the undersigned magistrate judge
            on or before the motion to compel deadline to set a conference to discuss the
            parties’ dispute, and after being granted leave to do so by the Court.

      5)    The deadline for filing motions to dismiss and motions for summary judgment
            remains is December 4, 2020.

      6)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds remains December 4, 2020.

      7)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, remains January 29, 2021.

      8)    The parties shall comply with all other stipulations and agreements recited in their
            Rule 26(f) planning report that are not inconsistent with this order.

      9)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 29th day of July, 2020.

                                                 BY THE COURT:

                                                 s/Michael D. Nelson
                                                 United States Magistrate Judge
